HAWTHORNE, Justice. '
Defendants-appellants, T. L. James & Company, Inc., and Leverne E. Tadlock, have filed in this court a motion to transfer their appeal to the Court of Appeal, First Circuit. This motion is similar in all respects to that filed by the intervenor, Department of Highways, in appeal No. 40, 970, 223 La. 424, 65 So.2d 899.
For the reasons assigned in intervenor’s appeal in this case, No. 40,970, this day decided, this appeal is ordered transferred to the Court of Appeal, First Circuit, provided that the record be filed in that court within 30 days from the date on which this decree shall become final; otherwise the appeal shall be dismissed. Costs in this court are to be paid by the defendants-appellants, T. L. James & Company, Inc., and Leverne E. Tadlock. All other costs'are to await the final disposition of this litigation.